Citation Nr: 0709670	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in August 2004, and a 
substantive appeal was received in September 2004.

The appellant's substantive appeal originally expressed a 
desire to testify at a Board hearing.  However, the appellant 
withdrew this request in her November 2004 correspondence, 
indicating that she was satisfied by having testified at a 
local RO hearing instead.  The transcript of that RO hearing 
is of record.


FINDINGS OF FACT

1.  By decision in March 1997, the RO determined that the 
appellant did not have basic eligibility for entitlement to 
VA benefits; the appellant did not appeal that decision.

2.  In December 2002, the appellant filed a request to reopen 
her claim.

3.  All of the evidence submitted since the March 1997 
decision is either cumulative and redundant of evidence 
already in the claims folder or does not present a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1997 decision which determined that the 
appellant did not have basic eligibility for entitlement to 
VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the issue of basic eligibility for entitlement to VA 
benefits.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released there from under conditions other than dishonorable.  
38 C.F.R. § 3.1(d).  Service in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41.  However, such service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: 1) The evidence is a document issued by 
the United States service department; 2) The document 
contains needed information as to length, time and character 
of service; and, 3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38  
C.F.R. § 3.203(a).

In an October 1994 decision, the Board denied the appellant's 
claim to establish basic eligibility for benefits from the 
Department of Veterans Affairs.  The October 1994 Board 
decision is final.  38 U.S.C.A. § 7104.  Generally, once a 
Board decision becomes final under 38 U.S.C.A. § 7104, the 
claim cannot be reopened or adjudicated by VA absent the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b).

The appellant's claim has been denied by the RO on multiple 
occasions.  Significantly, in a March 1997 decision, the 
appellant's claim was denied and the appellant was notified 
of her appellate rights through VA form 21-4107.  In a March 
1997 reply, the appellant asked for a "review" of the case 
and indicated that she was "willing to appear and testify in 
a VA trial."  In May 1997, the RO notified that appellant of 
her rights regarding appearing at an RO hearing and requested 
clarification of her intentions.  The record reflects that no 
reply was received to this letter.

As the decision was not appealed, the March 1997 decision 
also became final.  38 U.S.C.A. § 7105(c).  However, when a 
claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The Board notes 
here that the new and material evidence analysis applies to 
the reopening of claims that originally were disallowed 
because veteran status was not established.  D'Amico v. West, 
209 F.3d 1322 (Fed.Cir. 2000). 

In December 2002, the appellant requested that her claim to 
establish basic eligibility for entitlement to VA benefits be 
reopened.  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet.App. 273, 283 (1996).  The March 1997 decision is the 
last final disallowance of the claim to establish basic 
eligibility for entitlement to VA benefits.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2002, the 
revised version of § 3.156 is applicable in this appeal.

The evidence which was of record at the time of the March 
1997 decision included: the claimant's statements, the late 
veteran's statements, and third-party affidavits attesting to 
the veteran's military service; documents prepared by the 
Philippine military and government agencies; an apparent 
Japanese prisoner release "oath" document; past 
correspondence from VA; and two determinations from the 
United States Department of the Army, dated July 1991 and 
June 1992 , indicating that the appellant's husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the Armed Forces of 
the United States.  The decision of the RO in March 1997 
denied basic eligibility for VA benefits based on the finding 
that new and material evidence had not been submitted to 
change the negative certification from the U.S. service 
department; the Army advised that a record of valid military 
service in the U.S. Armed Forces could not be verified.

The evidence added to the record subsequent to the March 1997 
decision includes additional correspondence from the 
appellant attesting to the veteran's claimed military 
service, duplicates of the previously submitted documents 
prepared by the Philippine government, and the transcript of 
the July 2004 hearing.

Much of what has been submitted by the claimant consists of 
copies of documents already of record before the March 1997 
decision and, therefore, is not new evidence.  As noted 
above, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: 1) the evidence is 
a document issued by the service department; 2) the document 
contains needed information as to length, time and character 
of service; and 3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The newly submitted documentary evidence 
submitted by the claimant does not include any document 
issued by the service department.  This evidence does not 
meet the above requirements and therefore is not deemed 
official evidence of service.

Moreover, the appellant has not submitted any new evidence to 
indicate any alternative version of the veteran's name, 
service number, or place of birth that has not previously 
been considered in the July 1991 and June 1992 service 
department attempts to verify service.  Because the service 
department record is controlling, any other information 
supplied by the appellant which will not impact the response 
of the service department is not material.

In this regard, the Board does acknowledge the appellant's 
July 2004 hearing testimony, along with the statements made 
at that hearing by other witnesses.  The Board has carefully 
considered this testimony, but is unable to find that any of 
the new information provided during the hearing  can impact 
the search parameters used by the service department to 
attempt to verify the claimed service.  The claimant's new 
testimony featured that she has received pension, stock, and 
educational benefits for children, from Philippine 
institutions and government based upon the military service 
of her late husband.  This testimony does not provide any 
information that will enable a new search of U.S. service 
department records to produce a different result than the 
past searches performed.  The documents submitted by the 
appellant to corroborate her testimony about benefits 
received from Philippine institutions, likewise, can have no 
impact upon the service department's search of U.S. records 
to try to verify qualifying U.S. service.  Thus, there 
remains no evidence of record to certify that the late 
husband's military service was performed under circumstances 
meeting the criteria for U.S. VA benefits.

The appellant has submitted affidavits from private 
individuals and documents from the Philippine government in 
an attempt to prove her husband had qualifying military 
service.  As indicated above, however, the service department 
has twice certified that the appellant's husband did not have 
qualifying service for the purposes of U.S. V.A. benefits.  
The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet.App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans (and their surviving spouses) are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their qualifying service.  See Duro, 
supra; see also Dacoron v. Brown, 4 Vet.App. 115, 120 (1993).  
The Board emphasizes that it finds no reason to doubt the 
appellant's contentions that her late husband performed 
significant and admirable service in Philippine armed forces 
during World War II; the only question at issue in this case 
is whether new and material evidence has been submitted to 
show that such service qualifies for U.S. V.A. benefits.   
The appropriate U.S. service department has certified that 
such qualified service is not verified in U.S. records, and 
no additional facts such as alternate name spellings or 
different dates of service/service numbers have been received 
to warrant another recertification.

Thus, none of the new evidence presented since the May 1997 
RO decision can be termed material for the purposes of 
reopening the underlying claim; all of the material evidence 
of record is duplicative of evidence that was already of 
record at the time of the May 1997 denial.  None of the 
documents submitted since the prior final denial of this 
issue is new and material under the applicable law.  The 
newly submitted evidence presents no reasonable possibility 
of substantiating the claim.  Thus, the claim is not 
reopened.  38 C.F.R. § 3.156(a).  

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

In this case, the Board observes that a formal VCAA notice 
letter has not been provided to the appellant.  As discussed 
below, the Board does not find that the VCAA applies to this 
case, as this case turns exclusively on determinative law and 
not a question of fact.  However, even if the VCAA applies to 
this claim, the Board finds no prejudice to the appellant in 
this case, including with consideration of the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), and 
Kent v. Nicholson, 20 Vet.App. 1 (2006).  The Board notes 
that the underlying claim was denied in a final decision by 
the Board in October 1994, and since that time the appellant 
has attempted to reopen the claim on several occasions.  In 
November 1996, January 1996,  May 1997, and February 2003, 
the appellant was sent letters with specific explanations of 
what the evidence must show to be considered new and material 
sufficient to reopen the claim.  In addition, the Board notes 
that during the appellant's RO hearing, the hearing officer 
discussed the requirement of new evidence with the appellant, 
and the appellant specifically indicated that the documents 
she has submitted for the record are "the only files" she 
has to support this claim.  VA has appropriately assisted the 
appellant by twice seeking official certification of the 
claimed service from the appropriate US service department, 
in July 1991 and June 1992.  In light of the above facts, and 
considering that the appellant has been assisted by 
experienced representative organizations throughout the 
development of this claim over the years, the Board does not 
find that the appellant has been prejudiced by any VCAA 
deficiency in this case.

At this point, the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of service.  In Pelea, the United States 
Court of Appeals for Veterans Claims (Court) found that VCAA 
notice in that particular case was inadequate because the 
VCAA letter only informed the appellant of the evidence 
necessary to substantiate the underlying benefit claim, not 
the evidence necessary to establish valid service.  However, 
in the present case, a longitudinal review of the evidence 
shows that the appellant is fully aware of the types of 
evidence necessary to establish valid service.  The Board 
believes that the collective effect of various procedural 
notices and multiple letters in connection with the 
appellant's numerous attempts to advance and reopen her claim 
for death benefits have informed her of the types of evidence 
to show valid service.  There has been no prejudice to the 
appellant in this case as the record shows that she has 
submitted various documents purporting to show valid service.  
This is not a case where the appellant is at a disadvantage 
because she has no notice as to the types of evidence 
necessary to show valid service.

Moreover, in Pelea the Court appears to question the impact 
of 38 C.F.R. § 3.203 on the question of verification of 
service.  This regulation provides that VA may accept 
evidence submitted by a claimant without verification from 
the service department if it meets certain criteria.  First 
of all, the regulation appears to be permissive as evidenced 
by use of the word 'may.'  Secondly, 38 C.F.R. § 3.41 states 
that for Philippine service, the period of active service 
will be the date certified by the Armed Forces.  Under 38 
C.F.R. § 3.1(a), 'Armed Forces' means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  In view of these regulatory 
provisions, the Board believes it arguable that 'service 
department' means the appropriate unit of the Armed Forces 
responsible for certifying service.  At any rate, even if one 
assumes for the sake of argument that documents from the 
Philippine military are contemplated under 38 C.F.R. § 3.203, 
the Board must conclude that a certification from the Armed 
Forces as defined in 38 C.F.R. § 3.1 must be afforded 
conclusive weight in view of 38 C.F.R. § 3.41.  There are 
such certifications in the present case, and the end result 
would therefore appear to be dictated as a matter of law.  
Moreover, as noted by the Court in Pelea, VA's General 
Counsel has indicated that service department findings as to 
the fact of service (as opposed to dates of service) are 
binding.  VA Gen. Coun. Prec. 14-94 (June 8, 1994); Duro v. 
Derwinski, 2 Vet.App. 530 (1992).

Thus, the Board finds that the law, and not any fact in 
dispute, is dispositive in this case.  The outcome of this 
case is determined by whether any evidence has been submitted 
which might change the negative certification of the U.S. 
service department responsible for keeping the official 
records of such service.  The appellant does not contend that 
her husband served under any alternative name, service 
number, or place of birth which has not already been 
submitted to the appropriate U.S. service department in 
attempts to verify the claimed qualifying service.  Thus, 
there is no dispute of any fact in this case which affects 
the determination of this appeal.  The appellant's contention 
is essentially that the types of documents she has submitted 
should be considered sufficient to demonstrate qualifying 
service regardless of U.S. service department certification.  
As discussed above, the question of what types of documents 
and certification are legally sufficient to demonstrate such 
qualifying service is controlled by law and, thus, is a 
question of law.

Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with 'the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim.'  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  There is no dispute in this case as to the 
controlling facts as reflected by the evidence.  When the 
law, and not the evidence, is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet.App. at 132; Smith 
(Claudus) v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 
1384 (Fed.Cir. 2002).  As the law regarding basic eligibility 
for compensation and benefits is dispositive in the instant 
claim, the VCAA is not applicable.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


